

 
 

--------------------------------------------------------------------------------

 


 
Exhibit 10.1





SOVRAN SELF STORAGE, INC.
6467 Main Street
Buffalo, New York  14221



 
December 17, 2015







______________
______________
______________


RE:  Long Term Incentive Restricted Stock Award Notice


Dear [Name]:


          The Compensation Committee (the "Committee") of the Board of Directors
(the "Board") of Sovran Self Storage, Inc. (the "Company") has selected you to
receive shares of restricted stock under the Sovran Self Storage, Inc. 2015
Award and Option Plan (the "Plan").


          Your shares of restricted stock are described in the balance of this
letter agreement between us.  This letter constitutes your Award Notice with
respect to the shares of restricted stock described herein.


          The Plan text governs the operation of the Plan as well as the terms
and conditions of your shares of restricted stock granted under the Plan, and is
incorporated herein by reference.  A copy of the Plan text is enclosed.  Any
term not defined in this letter agreement shall have the same meaning as it is
defined in the Plan.


AWARD OF RESTRICTED STOCK


          You are hereby awarded, effective December 17, 2015, [___________]
shares of common stock, $.01 par value, of the Company subject to the
restrictions set forth herein ("Restricted Stock").


VESTING OF RESTRICTED STOCK


          Except as otherwise provided herein or in the Plan, your shares of
Restricted Stock shall vest in accordance with the following schedule:



 
*
_______ shares of Restricted Stock (approx. 33% of the total shares under this
award) shall vest on December 17, 2016
 



1

 
 

--------------------------------------------------------------------------------

 




 
*
_______ shares of Restricted Stock (approx. 33% of the total shares under this
award) shall vest on December 17, 2017
 
 
*
________shares of Restricted Stock (approx. 34% of the total shares under this
award) shall vest on December 17, 2018.





RESTRICTIONS


          Your shares of Restricted Stock may not be sold, transferred,
assigned, pledged or otherwise disposed of unless and until they shall have
vested in accordance with the schedule set forth above.


          The stock certificate(s) for your shares of Restricted Stock will be
issued in your name but held by the Company for your account, together with
stock powers you will execute in favor of the Company, until the shares shall
have vested.  You shall execute stock power(s) in favor of the Company as a
condition to receiving this award of Restricted Stock.  Except as otherwise
provided herein, if and when your shares of Restricted Stock vest, the Company
will deliver to you the certificates for such shares.


TERMINATION OF EMPLOYMENT


          Except as otherwise provided in the Plan, on termination of your
employment with the Company or a Subsidiary for any reason other than death,
Disability (as defined below), or for a reason approved by the Committee, in its
sole discretion, your then unvested shares of Restricted Stock shall be deemed
forfeited and canceled.


          On termination of your employment with the Company or a Subsidiary by
reason of your death, Disability (as defined below), or for a reason approved by
the Committee, in its sole discretion, your then unvested shares of Restricted
Stock shall be deemed vested and all restrictions thereon shall lapse.


          For purposes of your Restricted Stock and this letter agreement, the
term "Disability" means total disability entitling you to benefits under the
Company's long-term disability plan, as in effect from time to time.


RIGHTS AS A STOCKHOLDER


          You shall be entitled to vote your shares of Restricted Stock and to
receive cash dividends as and when paid, to the same extent as any other holder
of Common Stock of the Company which are not subject to restrictions.










2

 
 

--------------------------------------------------------------------------------

 

ADDITIONAL SHARES SUBJECT TO RESTRICTIONS


          In the event that, as a result of a stock dividend, stock split,
recapitalization, combination of shares, or other adjustment in the capital
stock of the Company or otherwise, or as a result of a merger, consolidation, or
other reorganization, the Common Stock of the Company shall be increased,
reduced, or otherwise changed, and by virtue of any such change you shall in
your capacity as owner of shares of Restricted Stock be entitled to new or
additional or different shares of stock or securities (other than rights or
warrants to purchase securities) ("Adjustment Shares"), the certificates
representing the Adjustment Shares, together with a stock power executed by you
in favor of the Company shall also be delivered to and held by the Company.  Any
Adjustment Shares shall be Restricted Stock for all purposes of this Award
Notice, subject to the same restrictions and vesting schedule as were applicable
to the shares of Restricted Stock to which they relate.


          If you shall receive rights or warrants in respect of any shares of
Restricted Stock or any Adjustment Shares, such rights or warrants may be held,
exercised, sold or otherwise disposed of by you, and any shares or other
securities acquired by you as a result of the exercise of such rights or
warrants likewise may be held, sold, or otherwise disposed of by you free and
clear of any restrictions.


ADMINISTRATION OF THE PLAN; AUTHORITY OF THE COMMITTEE


          The Plan shall be administered by the Committee.  The Committee has
the authority, in its sole discretion, to interpret the Plan and all awards of
restricted stock thereunder, to establish, amend and rescind rules and
regulations relating to the Plan, and to make any determination it believes
necessary or advisable for the administration of the Plan.  The scope of the
Committee's authority is more fully described in the Plan.  All decisions of the
Committee in the administration of the Plan are conclusive and binding on you.


FORFEITURE


          If (1) in the opinion of the Committee, you, without the written
consent of the Company, engage directly or indirectly in any manner or capacity
as principal, agent, partner, officer, director, employee, owner, promoter or
otherwise, in any business or activity competitive with the business conducted
by the Company or any Subsidiary, or (2) you perform any act or engage in any
activity which in the opinion of the Committee is inimical to the best interests
of the Company, your unvested shares of Restricted Stock shall be deemed
forfeited and canceled.


MISCELLANEOUS


          You have no right to assign, sell, transfer, pledge or encumber your
unvested shares of Restricted Stock, except by will, or by the laws of descent
and distribution.


          Nothing in this letter agreement, the Plan or your Restricted Stock
confers on you any right to continue in the employment of the Company or a
Subsidiary or restricts the right of the Company or a Subsidiary to terminate
your employment.


3

 
 

--------------------------------------------------------------------------------

 



          At the time you are taxable with respect to your Restricted Stock, the
Company may deduct and withhold from amounts payable to you under the Plan or
from any payment of any kind otherwise due to you, an amount sufficient to
satisfy all Federal, state and/or local income and employment tax withholding
requirements.  In accordance with Section 14(b) of the Plan, you may elect to
have the withholding obligation satisfied by authorizing the Company to hold
back shares of Common Stock to be issued that have a Fair Market Value as of the
date withholding is effected sufficient to satisfy the withholding amount due,
or by transferring to the Company shares of Common Stock having a Fair Market
Value as of the date withholding is effected sufficient to satisfy such
withholding amount; provided, however, that if you are subject to Section 16(b)
of the Securities Exchange Act of 1934 you may do so only in compliance with the
additional requirements set forth in Section 14(b)(i)-(v) of the Plan.


          This letter agreement shall be binding on and inure to the benefit of
the Company (and its successors and assigns) and you (and your estate).


          This letter agreement shall be governed, construed and enforced in
accordance with the Plan and with the laws of the State of New York.


ACCEPTANCE


          If the foregoing is acceptable to you, kindly acknowledge your
acceptance and agreement by signing the enclosed copy of this letter and
returning it to _____________ of the Company.


Very truly yours,
         
SOVRAN SELF STORAGE, INC.
               
By                                     
 
By                                     
                       
AGREED TO AND ACCEPTED
this __th day of December, 2015
               
                                           
   















4



 
 

--------------------------------------------------------------------------------

 
